Exhibit 10.2

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into as of this
11 day of June, 2019 (“Execution Date”), by and between BMR-ROGERS STREET LLC, a
Delaware limited liability company (“Landlord”), and IRONWOOD
PHARMACEUTICALS, INC., a Delaware corporation formerly known as Microbia, Inc.
(“Tenant”).

 

RECITALS

 

A.                                    WHEREAS, Landlord and Tenant entered into
that certain Lease dated as of January 12, 2007 (as the same may have been
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Lease”), whereby Tenant leases certain premises (the “Premises”) from
Landlord in the building at 301 Binney Street, Cambridge, Massachusetts (the
“Building”); and

 

B.                                    WHEREAS, Landlord and Tenant desire to
terminate the Lease in accordance with the following provisions.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Surrender Date.  Except as otherwise
specifically set forth herein, Tenant shall surrender the Premises to Landlord
in broom clean condition and otherwise in the condition required under
Section 10.06 of the Lease on or before November 1, 2019 (“Surrender Date”);
provided, however, that Tenant shall have a one-time right, in Tenant’s sole
discretion, to extend the Surrender Date for up to thirty (30) days (the
“Outside Surrender Date”), by delivering written notice to Landlord no less than
ten (10) days prior to the Surrender Date.  At least thirty (30) days prior to
the Surrender Date or Outside Surrender Date, as applicable, Tenant shall
deliver to Landlord (a) the report required by Section 10.07 of the Lease (the
“Exit Survey”), and (b) written evidence of all appropriate governmental
releases obtained by Tenant in accordance with all applicable laws.  In
addition, at least ten (10) days prior to the Surrender Date, or Outside
Surrender Date, as applicable, Tenant shall (i) place Laboratory Equipment
Decontamination Forms on all decommissioned equipment (to the extent there is
any lab equipment) to assure safe occupancy by future users and (ii) conduct a
site inspection with Landlord.  Tenant shall cause the remediation of any
recognized environmental conditions set forth in the Exit Survey and comply with
any recommendations set forth in the Exit Survey, and Tenant shall remain
responsible for any such obligations after Tenant’s surrender of the Premises. 
Tenant’s obligations under this Section 1 shall survive the termination of the
Lease or this Agreement.

 

2.                                      Termination Fee.  On or before the
Surrender Date, Tenant shall pay to Landlord, by wire transfer in immediately
available funds, a termination fee equal to EIGHT MILLION NINE HUNDRED FIFTY
THOUSAND and 00/100 Dollars ($8,950,000.00).

 

3.                                      Lease Termination.  Provided that Tenant
has fully satisfied all of its obligations set forth in Section 1 and Section 2
of this Agreement (“Surrender Obligations”), then the Lease shall terminate
effective as of 11:59 p.m. Eastern time on the date that Tenant has fully
satisfied such Surrender Obligations (“Lease Termination”).  As of the Lease
Termination, the Lease shall be fully and finally surrendered and terminated and
shall no longer be of any force or effect, except for those provisions that, by
their express terms, survive the expiration or earlier termination of the Lease.

 

--------------------------------------------------------------------------------



 

4.                                      Reservation of Rights.  Notwithstanding
any Lease Termination, Landlord does not waive, and hereby reserves, any rights
and/or remedies that Landlord may have under the Lease or at law or in equity
arising from any default of Tenant under the Lease existing as of the Lease
Termination.

 

5.                                      Intentionally Deleted.

 

6.                                      Quitclaim.  To the extent, if any, that
the Lease gives Tenant any right, title or interest in or to the Premises,
Tenant does hereby remise, release and quitclaim to Landlord such right, title
or interest in or to the Premises as of the Lease Termination and shall execute
and deliver to Landlord any documentation reasonably requested by Landlord to
effect or document such remise, release and quitclaim.

 

7.                                      Representation of Parties.  Each party
represents that it has not made any assignment, sublease, transfer, conveyance
or other disposition of the Lease or any interest therein, nor made or entered
into any agreement that would result in any mechanic’s lien or other claim,
demand, obligation, liability, action or cause of action arising from or with
respect to the Lease or the Premises.

 

8.                                      Attorneys’ Fees.  Except as otherwise
expressly set forth in this Agreement, each party shall pay its own costs and
expenses incurred in connection with this Agreement and such party’s performance
under this Agreement, provided, that if either party commences an action,
proceeding, demand, claim, action, cause of action or suit against the other
party arising out of or in connection with this Agreement, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).

 

9.                                      Letter of Credit.         
Notwithstanding anything to the contrary contained in this Agreement or in the
Lease, so long as there is no default of Tenant under the Lease on the Surrender
Date or Outside Surrender Date, as applicable, Landlord hereby covenants and
agrees to use commercially reasonable efforts to deliver the Letter of Credit to
Tenant within fifteen (15) days following the Lease Termination.

 

10.                               Integration.  The terms of this Agreement are
intended by the parties as a final, complete and exclusive expression of their
agreement with respect to the terms that are included in this Agreement, and may
not be contradicted or supplemented by evidence of any other prior or
contemporaneous agreement.

 

11.                               Successors and Assigns.  Each of the
covenants, conditions and agreements contained in this Agreement shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs, legatees, devisees, executors, administrators and
permitted successors, assigns and sublessees.  Nothing in this section shall in
any way alter the provisions of the Lease restricting assignment and subletting.

 

12.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts, without regard to the Commonwealth of
Massachusetts’ conflict of law principles.

 

13.                               Authority of Parties.  Tenant and Landlord
each warrant and represent to the other party, that (i) the execution and
consummation of this Agreement have been duly authorized by all appropriate
company action, (ii) the individual or individuals signing this Agreement have
the power, authority and legal capacity to sign this Agreement on behalf of and
to bind all entities, corporations, partnerships,

 

2

--------------------------------------------------------------------------------



 

limited liability companies, joint venturers or other organizations and entities
on whose behalf such individual or individuals have signed, and (iii) all third
party consents and approvals for the execution and delivery of this Agreement
and the consummation of the Lease Termination contemplated by this Agreement
have been obtained.

 

14.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.

 

15.                               Amendment.  No provision of this Agreement may
be modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant.

 

16.                               Waiver of Jury Trial. To the extent permitted
by applicable laws, the parties waive trial by jury in any action, proceeding or
counterclaim brought by the other party hereto related to matters arising out of
or in any way connected with this Agreement, Tenant’s use or occupancy of the
Premises or any claim of injury or damage related to this Agreement or the
Premises.

 

17.                               Facsimile and PDF Signatures.  A facsimile or
portable document format (PDF) signature on this Agreement shall be equivalent
to, and have the same force and effect as, an original signature.

 

18.                               Voluntary Agreement.  The parties have read
this Agreement and have freely and voluntarily entered into this Agreement.

 

19.                               Defined Terms.  Capitalized terms not
otherwise defined herein shall have the meanings given them in the Lease.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
Massachusetts instrument as of the day hereinabove first written.

 

LANDLORD:

 

 

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ William Kane

 

Name:

William Kane

 

Its:

EVP East Coast & UK Markets

 

 

 

TENANT:

 

 

 

IRONWOOD PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Gina Consylman

 

Name:

Gina Consylman

 

Its:

Senior Vice President, Chief Financial Officer

 

 

--------------------------------------------------------------------------------